DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction & Status of Claims
Applicant’s election of Species A in the reply filed on 12/28/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2020.
Therefore, claims 1-13 and 16-20 (Species A: claims 8-13, Generic claims: claims 1-7 and 16-20) remain for examination and are addressed in this office action.

Claim Interpretation
The term “high temperature bainite” in claim 2 is interpreted in view of the definition “In this document High Temperature bainite refers to any microstructure formed at temperatures above the temperature corresponding to the bainite nose in the TTT diagram but below the temperature where the ferritic/perlitic transformation ends, but it excludes lower bainite as referred in the literature, which can occasionally form in small amounts also in isothermal treatments at temperatures above the one of the bainitic nose” provided in the page 10: lines 9-14 of the instant specification.

Claim Objections
Claims 3, 7-8 and 11 are objected to because of the following informalities:  
Claim 3: The term “perlite” is not the correct spelling for the pearlite microstructure. 
Claim 7: The units for diffusivity is not given in length2/time.
Claims 8 and 11: The claims do not end with a period. The claims are not a single sentence as it contains capitalized term “The” in front of “rest consisting”. The term “rest consisting on iron and trace elements” appear to be grammatically improper.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8-13, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 8 and 11 recite the broad recitation of a composition “comprising”, and the claims also recite “the rest consisting on iron and trace elements” which is the narrower statement of the range/limitation. . The claim(s) 

Regarding claim 16, instant claim 16 recites “The Steel according to claim 1, characterized in that the sum of the amounts of those elements having an affinity for carbon higher than iron selected from the group consisting of Cr, W, Mo, V, Ti, Nb, Ta, Zr and Hf is more than 4% in weight.” Claim 16 recites the limitation "those elements" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The term “those” refers to items which has already been recited or mentioned. However, instant claim 16 nor instant claim 1 recite the elements (no elements in claim 1 and claim 1 uses “carbide formers stronger than iron” instead of the language “elements having an affinity for carbon higher than iron” of instant claim 16) before the recitation of the term “those”.

Regarding claim 17, instant claim 17 recites “The steel according to claim 1, characterized in that the microstructure comprises less than 70% of alloyed carbides that can be attained with the chosen composition.”
Claim 17 recites the limitation "the chosen composition" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.


Regarding claim 18, instant claim 18 recites “The Steel according to claim 1, characterized in that according to a tempering graph of the steel, the bainite present a tempering degree which is smaller than that corresponding to a secondary hardness peak, and a hardness of the steel is below a hardness level of the secondary hardness peak of the steel in an amount of at least 4HRc.” However, it is unclear what is required by the instant claim as it does not clearly set forth the metes and bounds of the patent protection desired since it is unclear what is meant by “a tempering graph of the steel”, “the bainite present a tempering degree which is smaller than that corresponding to a secondary hardness peak” since there is no clear definition of the tempering graph and the secondary hardness peak. Examiner looked through the specification to understand the claimed language and also looked at Figure 1 dated 08/02/2018. However, there is no clear guidance or definition provided in the specification and Figure 1 does not have any units (x-axis) or intervals (both axes) and appears to be a schematic rather than one that would provide guidance to understand what is being claimed in the instant claim. In addition, it is unclear what is meant by the term “that” in “the bainite present a tempering degree which is smaller than that corresponding to a secondary hardness peak” 

Regarding claims 19-20, instant claim 19 recites “The Steel according to claim 1, characterized in that the bainite present comprises less than a 80% of a nominal %C of the steel.” while instant claim 20 recites “The steel according to claim 1, characterized in that the bainite present comprises less than a 80% of a nominal %C of the steel in an untempered state.” However, one skilled in the art recognizes that the composition of C in steel is usually expressed in weight% or atomic% while microstructure phases are usually provided in area% or volume%. Therefore, it is unclear how the bainite amount would ever be less than the C present in the steel since steels are generally considered to be FeC alloy with up to 2.06 wt% of carbon (cast iron contains from about 2 to 4 weight% of carbon) and instant claims depend on claim 1 which requires at least 50 vol% of bainite in the microstructure – in other words, 50% cannot be less than 2.06%. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-4 and 6 are rejected under pre-AIA  35 U.S.C. 102 (a), (b) and (e) as being anticipated by WO 2009/086461 A2 of Putatunda (WO’461).
Regarding claims 1 and 4, WO’461 teaches “bainitic steel with simultaneous high yield strength and high fracture toughness includes at least 5 volume percent austenite as well as iron, carbon, and silicon” (abstract) “The bainitic steel of this embodiment comprises at least 5 volume percent austenite and at least 80 volume percent bainitic ferrite” [0035] and teaches specific examples of steel in Table 3 with volume fractions of austenite of 7.2, 11.1, 14.8, 15.1 and 16.2 meaning the balance (100 – austenite volume fraction %) would be bainite (in vol% 92.8, 88.9, 85.2, 84.9, 83.8 respectively). Therefore, the specific samples of the prior art anticipates the steel and the claimed ranges of the instant claims since a specific example in the prior art which is within a claimed range anticipates the claimed range. See MPEP § 2131.03 I.
Regarding claim 2, the prior art teaches [0007] “During austempering in steel, austenite directly decomposes into acicular ferrite and carbide (bainite). Austempering of steel offers the advantages of increased ductility, reduced distortion, and a short overall time cycle to harden MPEP § 2131.03 I.
Regarding claim 3, the prior art embodiments do not recite the presence of ferrite and/or perlite thereby reading on the instant limitations.
Regarding claim 6, the prior art teaches the steel being heat treated via tempering and specifically austempering ([0049], Table 3) and therefore would contain bainite that is tempered as claimed in the instant claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 102/103
Claim 7 is rejected under pre-AIA  35 U.S.C. 102 (a), (b) and (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over WO 2009/086461 A2 of Putatunda (WO’461).
Regarding claim 7, it is noted that the prior art does not explicitly teach of the low scattering structure with the thermal diffusivity as claimed in the instant claim.
MPEP § 2112 III provides the guidance that A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the 35 U.S.C. 102  and 103, expressed as a 102 /103  rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 /103 rejection is appropriate for these types of claims as well as for composition claims. See MPEP § 2112 III.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. 
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure (see structural analysis of claim 1 above with specific embodiments from the prior art). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

List 1
Element
Instant Claims
(weight%)
JP 2001-131634 A
Broad	No. 6
(mass%)
C
0.15 – 3.0 	claim 8
0.15 – 0.9 	claim 11
0.4 – 2.0 	0.58
N
0 – 1.6  		claim 8
0 – 0.6 		claim 11

B
0 – 2.0  		claim 8
0 – 0.6 		claim 11

Cr
> 4.0 		claim 8
more than 8	claim 10
> 11.0 		claim 11
above 12	claim 13
4 – 20 		16.80
Ni
0 – 6.0 		claim 8
0 – 12 		claim 11
3.0 or less	0.04
Si
0 – 2.0 		claim 8
0 – 2.4 		claim 11
2.0 or less	1.23
Mn
0 – 3 		claim 8, 11
2.0 or less	0.31
Al
0 – 2.5  		claim 8, 11

Mo
0 – 15  		claim 8
0 – 10 		claim 11
5.0 or less	0.95
W
0 – 15  		claim 8
0 – 10 		claim 11
3.0 or less	1.12
Ti
0 – 2  		claim 8, 11

Ta
0 – 3  		claim 8, 11

Zr
0 – 3  		claim 8, 11

Hf
0 – 3  		claim 8, 11

V
0 – 12  		claim 8, 11
above 0.1 	claim 9
3.0 or less	0.25
Nb
0 – 3  		claim 8, 11
3.0 or less	0.08
Cu
0 – 2 		claim 8, 11

Co
0 – 6  		claim 8
0 – 12 		claim 11
5.0 or less
Ceq
Ceq = C + 0.86 N + 1.2 B
0.15 – 3.0  	claim 8
0.15 – 2.0 	claim 11
0.22 or more 	claim 12
 		0.58
Sum of elements
Claim 16: Sum of Cr, W, Mo, V, Ti, Nb, Ta, Zr and Hf is more than 4
		19.2
Fe + 
impurities
Balance
Balance









Claim Rejections - 35 USC § 103
Claims 1-13 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2001-131634 A of Matsuda and its English machine translation (JP’634) which is cited in the IDS dated 03/21/2020.
Regarding claims 1 and 4, JP 2001-131634 A of Matsuda and its English machine translation (JP’634) teaches [0015] “a cold tool steel with stabilized retained austenite according to the present invention is generally applicable to tempered martensite steel and tempered bainite steel” {abstract} “a structure in which retained austenite of 3 to 50 volume % is present”. In other words a steel with a microstructure of tempered martensite and/or tempered bainite wherein the microstructure is stabilized or also contains 3-50 vol% of retained austenite, meaning that the microstructure contains 50-97 vol% of tempered martensite and/or tempered bainite. Although it is noted that sample 6 in Table 2 states that it has retained austenite of 4 vol%, it is noted that the prior art does not teach whether the balance is only tempered martensite, only tempered bainite or if it is an combination of tempered martensite and tempered bainite. Nevertheless, the prior art allows tempered martensite and/or tempered bainite at content of 50-97 vol% which means that the sum of tempered martensite and/or tempered bainite is 50-97 vol% or in the case that tempered martensite is zero, it means that the tempered bainite would be 50-97 vol% thereby reading on the instant steel and the microstructure of the instant claims.

Regarding claim 2, the prior art teaches [0005] “heat treatment has been adopted to stabilize the structure by tempering at a relatively high temperature of 500 to 550 °C” and Example 6 shows a heat treatment at 525°C (Table 2) meaning that the bainite would be the “high temperature bainite” of the instant claim. 

Regarding claim 3, the prior art does not require of the presence of ferrite and/or perlite in its steel thereby reading on the limitations of the instant claim.

Regarding claim 6, the prior art teaches that the bainite in the steel is [0015] tempered bainite thereby reading on the limitations of the instant claim.

Regarding claims 8-13, the prior art teaches steel having specific compositions wherein a specific example, Steel 6 in Table 1, that lies within the claimed compositional range of the instant claims as shown in the List 1 above thereby anticipating the alloy of the instant claims. A specific example in the prior art which is within a claimed range anticipates the range. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) See MPEP § 2131.03 I. It is noted that although the composition of the instant claims is anticipated by the specific composition of the prior art, instant claims depend on claim 1 which is rendered obvious over the prior art (see analysis above). Therefore, instant claim is obvious over the prior art since the parent claim is obvious over the prior art. In addition, the prior art teaches a steel with a composition wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
With respect to the formulaic expression, Ceq = C + 0.86 N + 1.2 B, with its value being in the range of a) 0.15 – 3.0 (claim 8), b) 0.15 – 2.0 (claim 11) and c) 0.22 or more (claim 12), it is noted that the prior art does not explicitly teach of this equation. Nevertheless, the specific sample provides a value of 0.58 for the claimed equation meaning that the value of the prior art would be within the claimed range of the instant claim thereby reading on the instant limitation. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. 

Regarding claim 16 and the limitation of “the sum of the amounts of those elements having an affinity for carbon higher than iron selected from the group consisting of Cr, W, Mo, V, Ti, Nb, Ta, Zr and Hf is more than 4% in weight”, the prior art teaches that its steel 6 composition has a Cr content of 16.80 which alone would satisfy the claimed range since other elements when added to Cr would exceed this amount of 16.80.

Regarding claims 5, 7 and 17-19, it is noted that the prior art does not teach that its steel has the specific properties as claimed in the instant claims.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. 
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure (see structural analysis of claim 1 above with specific embodiments from the prior art). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Regarding claim 20, the prior art does not teach of any untampered bainite in its steel thereby meeting the instant limitation of “less than” whatever is required by the instant claim since a value of 0 is the lowest possible value for a microstructural phase.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,077,490 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent provides “steel comprising a bainitic and interstitial martensitic microstructure, comprising retained austenite, and/or carbide formers stronger than iron, which are present in the solid solution”, “wherein the microstructure comprises less than 18% ferrite, and characterized by a low scattering structure characterized by a thermal diffusivity higher than 8 2/s” (claim 1); “wherein the microstructure comprises of at least 50% vol. bainite” (claim 2); “the bainite is at least 50% high temperature bainite” (claim 3); wherein the bainite or interstitial martensite present comprises tempered bainite or tempered interstitial martensite. (claim 8); “microstructure comprises less than 70% of alloyed carbides that can be attained with the chosen composition” (claim 10); “characterized in that according to a tempering graph of the steel, the martensite and/or bainite present a tempering degree which is smaller than that corresponding to a secondary hardness peak, and a hardness of the steel is below a hardness level of the secondary hardness peak of the steel in an amount of at least 4 HRc.” (claim 11); “the martensite and/or bainite present comprise less than a 80% of a nominal % C of the steel.” (claim 12); “the martensite and/or bainite present comprise less than a 80% of a nominal % C of the steel in an untempered state.” (claim 13) thereby reading on all of the limitations of the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733